Atkinson, J.
1. The administrator of an insolvent intestate, whose entire estate consists of a lot of land held under bond for titles, and which is worth more than the debt due the obligor, is entitled in equity to have the land sold and to receive the proceeds remaining after the extinguishment of the creditor’s debt and the costs of the equitable proceeding.
2. In an equitable action by the administrator of the obligee against the obligor in possession, praying for an accounting of the rents of the land, and for a sale of the land for the purpose of paying the obligor, and recovering the excess, where the pleadings admit that the obligor is in possession of the land, and the evidence shows that the administrator can not redeem because of the insolvency of the estate, and that the land is worth more than the sum claimed by the obligor, it is ' error for the court to grant a nonsuit.

Judgment reversed.


All the Justices concur.